                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT
                                   6                                  NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                        JOSE CHAVEZ,
                                   8                                                      Case No. 18-07049 BLF (PR)
                                                           Plaintiff,
                                   9                                                      ORDER OF TRANSER
                                                  v.
                                  10

                                  11    EDMUND BROWN, et al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            Plaintiff, who is currently being held at the Corcoran Prison, filed a pro se civil
                                  16   rights complaint against prison officials at Kern Valley State Prison, (“KVSP”), where he
                                  17   was formally incarcerated. Because defendants reside in and the acts complained of
                                  18   occurred in Kern County, which lies within the venue of the Eastern District of California,
                                  19   see 28 U.S.C. § 84(b), venue properly lies in that district and not in this one. See 28
                                  20   U.S.C. § 1391(b). Accordingly, this case is TRANSFERRED to the United States District
                                  21   Court for the Eastern District of California. See 28 U.S.C. § 1406(a).
                                  22            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  23   Eastern District of California.
                                  24            IT IS SO ORDERED.
                                  25   Dated: _____________________
                                               March 28, 2019                              ________________________
                                  26                                                       BETH LABSON FREEMAN
                                                                                           United States District Judge
                                       Order of Transfer
                                  27   PRO-SE\EJD\CR.18\07049Chavez_transfer (ED)

                                  28
